Citation Nr: 1122298	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-27 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of cold injuries of extremities (claimed as frostbite of feet, hands, and body).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from December 1953 to December 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania which denied service connection for frostbite; hands, feet and whole body. 

In April 2010 a Board hearing was held by the undersigned Acting Veterans Law Judge.  The transcript is of record. 

In a June 2010, the claim was remanded for a VA examination.  In October 2010, the Board denied the claim on the basis of an unfavorable medical opinion.  

In an Order, dated in April 2011, the Court granted a Joint Motion to Remand (JMR) of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An examination was provided in July 2010 in order to obtain a medical opinion on the question of a nexus between the Veteran's current symptoms and his in-service incident of cold injury.

Pursuant to the JMR, the July 2010 VA examination was not adequate for rating purposes as the examiner failed to specifically address the radiological findings of degenerative joint disease of the hands and feet.  As such, a remand is needed.

Further, the RO should ensure that updated VA treatment records, if any, are associated with the claim file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain any updated VA treatment records from the VA clinic in Philadelphia, Pennsylvania, for the period from February 2010 to the present and associate them with the claims file. 

2.  Request clarification from the July 2010 VA examiner, if available, if not schedule the Veteran for an additional examination to determine the following:  

(a) Whether degenerative joint disease of the hands, wrists and feet is at least as likely as not related to a cold injury in service. 

(b) Whether the Veteran's current symptoms, to include edema, nail fungus, paresthesias, numbness, pain, and peripheral neuropathy, are at least as likely as not related to a cold injury in service. 

(c) Whether the Veteran's reported pain with exposure to cold temperatures and reported sensitivity to cold is at least as likely as not related to a cold injury in service. 

The claims folder should be made available to the examiner for review.  All opinions must be accompanied by a clear and complete rationale which discusses all relevant evidence of record.  

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause is not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record. 

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation. 

3.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



